Citation Nr: 1343290	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  06-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of right ankle injury/strain.

2.  Entitlement to service connection for left ankle disability as secondary to residuals of right ankle injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1987.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Detroit, Michigan that, among other things, denied service connection for chronic urinary tract system infection, residuals of right ankle sprain, and left ankle disability, to include as secondary to right ankle sprain.

The Veteran was afforded a personal hearing at the RO in July 2005.  The transcript is of record. 

The case was remanded by Board decision in May 2008.  By decision dated in June 2010, the Board granted service connection for chronic urinary tract infection.  This matter is no longer for appellate consideration.  The issues of entitlement to service connection for residuals of right ankle sprain and left ankle disability, to include as secondary to right ankle sprain, were remanded for further development.

The case was remanded for further development in December 2011 and January 2013.


FINDINGS OF FACT

1.  There is competent clinical evidence of record that right ankle symptoms in service did not result in a chronic disorder.

2.  Left ankle disability was first manifested many years after discharge from service.  Service connection is not assigned for a right ankle disorder.


CONCLUSIONS OF LAW

1.  Residuals of right ankle injury/strain were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).

2.  A left ankle disability was not incurred in or aggravated by service and is not related to a service connected disorder. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that she has a right knee disorder related to injury in service, as well as left ankle disability that is secondary thereto.  She presented testimony on personal hearing in July 2005 to the effect that while running during AIT [advanced individual training] in service, she hurt her right ankle after stepping into a hole, and was treated with a soft cast for two or three weeks.  She related that her ankle subsequently began giving way and that she was issued another soft cast, as well as crutches for almost a month in 1986.  She stated that she had giving way after service that continued resulting in current disability.  

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims of entitlement to service connection for hammertoes and basal cell carcinoma.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in August 2003 and a number of times thereafter of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include securing private records, VA clinical data, affording the Veteran a personal hearing, and obtaining VA compensation examinations that are determined to be adequate for adjudication purposes.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of entitlement to service connection for bilateral ankle disability are ready to be considered on the merits.

Pertinent Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2013).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  Service connection may also be granted where a service connected disability aggravates a non-service connected disorder.  38 C.F.R. § 3.310 (2013).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Factual Background

The record indicates that not all of the Veteran's service treatment records are available and efforts to obtain them through official channels have been unsuccessful.  However, those that are of record, to include some submitted by the Veteran, reflect that she was seen in the infirmary in November 1980, some 10 weeks after service entry, for complaints of "having sprung" the right foot while running a day before.  The Veteran complained of pain but there was no swelling or discoloration.  A soft cast was placed that was removed 10 days later, whereupon she was issued an anklet by the orthopedic brace shop.  Subsequent service treatment notes dating through 1985, including a full hospitalization admission/discharge record in October 1985, do not refer to any continuing problems with the right ankle.  No left ankle injury or complaint is recorded.  A service discharge examination report is not of record.   

A claim of entitlement to service connection was received in August 2003.  Subsequently received were extensive private and VA medical records dating from 1993 through 2004 showing that the Veteran was treated for numerous joint complaints and disorders, including multiple injuries involving the left knee and leg.  There was no reference to a right or left ankle complaint or assessment. 

The Veteran was scheduled for a VA joints examination in September 2005.  She rendered pertinent history to the effect that during AIT in 1980, she twisted her ankle after stepping into a hole on a field trip.  She stated that the ankle was casted for four or five weeks.  The appellant related that she reinjured the ankle in 1986 while stationed in Germany, and was treated with an air cast.  She complained of current pain.  Physical examination disclosed a normal looking right ankle without deformity or swelling.  An X-ray of the right ankle was interpreted as within normal limits.  A diagnosis was rendered of normal right ankle with no evidence of residual of any traumatic pathology at present time.  The examiner opined that it was not likely that her current complaints could be linked to service.  

VA outpatient records dated in September 2005 reflect that the appellant was seen in the podiatry clinic with the chief complaint of pain in the feet and legs with a history dating back to 1995 when she slipped on ice.  The assessment following examination was chronic ankle sprain/strain for which a brace and orthotics were prescribed.  Subsequent Virtual VA records reflect that she was seen periodically for left and right ankle complaints. 

The Veteran's mother provided a statement in March 2009 to the effect that the appellant hurt her ankle while running during physical training and currently had to wear ankle supports and braces.  

VA podiatry follow-up in October 2011 indicated that the appellant inquired regarding current ankle problems and their association with injury on the right during her time in service.  The assessment was bilateral ankle instability, right greater than left.  X-rays of the right and left ankles were negative.   

The Veteran underwent a VA compensation examination in January 2012.  The examiner indicated that all available records had been reviewed, that included a page-by-page perusal of the claims folder.  The appellant reiterated history of injuring her right ankle in 1980 in service and reinjury in 1986, and said that 'discomfort' was a chronic symptom during the military.  She was reported to have stated that she did not strain the left ankle until 2008.  The Veteran related that she served three years in the Reserves after separation from active service.  A comprehensive ankle examination was performed.  

Following examination, the diagnoses were right ankle sprain and left ankle sprain.  The examiner opined that the right ankle disorder was not caused by or a result of military service.  She found that the appellant was treated for an acute and transitory condition during active duty, was not medically discharged from service, and was found to medically qualified to enlist in the Reserves.  The examiner went on to say that there was no documentation in the claims folder to substantiate that right ankle discomfort was a chronic condition during her service.  As to the left ankle, the examiner noted that there was no documentation to substantiate that the left ankle was an acute or chronic condition during service.  It was concluded that disability in this regard was not caused by or a result of military service per her own statement.  

In a statement dated in August 2012, the Veteran wrote that she did not tell the January 2012 examiner that she strained her left ankle in 2008, only that her ankle began to hurt more at that time.  She also related that a taxi driver had run over her heel in 1986 but that she did not go to the infirmary.  Also received in support of the claim were statements from V.D. and H.C. attesting to their knowledge of seeing the Veteran on crutches and with a soft cast in 1986 or 1987.  The appellant's massage therapist, C.R. related that she had been working on the Veteran's ankles for the past four years to help with pain and tissue regeneration.

The Veteran was most recently afforded a VA compensation and pension examination in February 2013.  The examiner indicated that the claims folder was reviewed.  On this occasion, the appellant recalled re-injuring the right ankle in 1981 in addition to the other reported injuries.  She stated that in 1989, she fell down three steps because the right ankle gave way.  The Veteran stated that she had left ankle weakness due to weight bearing because of the right ankle.  She related that she could not recall injury to the left ankle.  The examiner recited pertinent evidence in detail dating from service.  Following a comprehensive physical examination, diagnoses of acute right ankle sprain and acute left ankle sprain were rendered.  The examiner opined that the current right ankle disability was less likely than not incurred in or caused by inservice injury.  It was noted that the claims folder was reviewed page by page and that there was no medical evidence of an ankle condition after discharge from the military, which implied that the acute sprain resolved.  It was noted that review of Virtual VA records showed podiatry foot care beginning in September 2005 and complaints that the ankle sometimes give out on her.  It was reported that the appellant was issued a brace to improve stability of the right ankle 18 years after discharge from active duty and that there was no evidence to support her statement of an ongoing ankle condition between separation and September 2005, and that her statements were unsubstantiated.  The examiner stated that based on the evidence, the conclusion was that the right ankle condition in service was acute and transitory and not related to the current complaints of intermittent pain and swelling.  

As to the left ankle, the examiner stated that there was no evidence of treatment for a left ankle injury in service of thereafter.  History of left ankle pain in 2007 and 2009 was noted.  The examiner stated that statements presented by the Veteran were unsubstantiated, and that based on the medical evidence, the conclusion was that left ankle sprain with weakness was not related to or aggravated by the right ankle.  Bilateral ankle disability was attributed "most likely" to the Veteran's obese body habitus and her advancing age as she denied additional injury or trauma to the ankles.

Legal Analysis

The Board recognizes and regrets that all of the Veteran's service treatment records are not available.  The Board points out, however, that lack of service treatment records is not fatal to her claim if the evidence otherwise provides a basis for service connection.  A veteran may still be able to establish service connection by submitting evidence that current disability is causally related to service, particularly by submitting evidence of treatment for the claimed disabilities in proximity to active service.

In this case, service treatment records do indeed document that the appellant was treated for right ankle complaints after running in 1980 for which a cast was applied.  She also contends that she re-injured the ankle in 1981 and 1986, received casting and crutches on the latter occasion, and had continuing residuals thereafter.  A service discharge examination is not of record.  The Board points out that the voluminous post service private and VA clinical record dating from 1993 reflects that she received extensive and continuing medical treatment for numerous joint complaints and disorders after service.  However, there is absolutely no indication that she voiced a single complaint or problem with the right or left ankle until September 2005.  This is more than 18 years after discharge from service and far too remote in time to find that inservice-complaints resulted in chronic disability.  Although she now states that she continued to have right ankle discomfort and/or giving way after the initial injury and following re-injury in 1986, leading to a fall in 1989, the record is devoid of any continuing symptoms in this regard.  Evidence of a prolonged period without medical complaint and the amount of time that has elapsed since military service may be considered as a factor against the claim. See Maxson v. Gober, 230 Fed. 110, 1333 (Fed. Cir. 2000).  As such, that continuity of inservice symptomatology is not established. See 38 C.F.R. § 3.303.  

The Board recognizes that lay evidence must be considered when a veteran seeks disability benefits and she is competent to report what she experiences through senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  Thus, the Veteran's statements as to injury in service and continuing symptoms constitute competent evidence.  However, the Board must determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, monetary gain, etc.  In this instance, the Board finds that Veteran's statements and testimony of continuity of symptoms deriving from service are not credible.  Extensive post service clinical data do not attest to right or left ankle symptoms for many years after discharge from active duty despite continuing treatment for many other conditions.  In view of such, the Board finds that the Veteran has not been a reliable historian and that her contentions that current bilateral ankle disability relate back to service are self-serving and not credible.

As well, VA examiners who have reviewed the record and considered the history of injuries in service have all determined and corroborated a finding that current bilateral ankle disability is less likely than not related to service.  VA examiners in 2012 and 2013 provided well-supported rationale for their conclusions as  reported above.  These opinions are more reliable and probative than the Veteran's reported nexus and constitute negative evidence.  The Board would also point out that there is no other clinical opinion in the record that counters the VA clinical opinions finding that right and left ankle disorders are not related to service.  As well, since it is determined that a right ankle disability is not related to service, it is unnecessary to discuss whether service connection for a left ankle disorder is warranted on a secondary basis. See 38 C.F.R. § 3.310.

Under the circumstances, the Board concludes that there is no reliable and probative evidence for a finding that current right and left ankle disabilities are related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claims and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for residuals of right ankle injury is denied.

Service connection for left ankle disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


